Casey, J.
Appeal from a judgment of the Supreme Court (Hughes, J.), entered June 27, 1991 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole.
We are of the view that the hearing to reconsider petitioner’s parole, scheduled for February 1992 by the determination under review in this CPLR article 78 proceeding, renders this appeal, which was argued in February 1992, moot (see, Matter of Alexander v New York State Bd. of Parole, 175 AD2d 526, lv denied 78 NY2d 863). None of the issues raised by petitioner are of such a nature that they should be excepted from the mootness doctrine (cf, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). In particular, we note that this court recognized in Matter of Confoy v New York State Div. of Parole (173 AD2d 1014) that the Board of Parole’s consideration of an inmate’s criminal history and the seriousness of the offense on which he was incarcerated in denying parole release under Correction Law § 805 was "in accordance with the law”.
*959Weiss, P. J., Levine, Mercare and Mahoney, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs. .